          Case 5:20-cv-03200-SAC Document 4 Filed 08/18/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

DURAYL VANN,

               Plaintiff,

               v.                                       CASE NO. 20-3200-SAC

JEFFREY FEWELL, et al.,

               Defendants.


                                   ORDER TO SHOW CAUSE

       Plaintiff filed this pro se civil rights case under 42 U.S.C. § 1983. On July 27, 2020, the

Court entered an Order (Doc. 3) granting Plaintiff’s motion for leave to proceed in forma

pauperis, and assessing an initial partial filing fee of $1.00, calculated under 28 U.S.C.

§ 1915(b)(1). The Order granted Plaintiff until August 10, 2020, in which to submit the fee or to

file an objection to the Order. To date, Plaintiff has not submitted the initial partial filing fee and

has not filed an objection to the Court’s Order.

       The Order provides that “[t]he failure to pay the fee as directed may result in the

dismissal of this matter without further notice.” (Doc. 3.) Rule 41(b) of the Federal Rules of

Civil Procedure “authorizes a district court, upon a defendant’s motion, to order the dismissal of

an action for failure to prosecute or for failure to comply with the Federal Rules of Civil

Procedure or ‘a court order.’” Young v. U.S., 316 F. App’x 764, 771 (10th Cir. 2009) (citing

Fed. R. Civ. P. 41(b)). “This rule has been interpreted as permitting district courts to dismiss

actions sua sponte when one of these conditions is met.” Id. (citing Link v. Wabash R.R. Co.,

370 U.S. 626, 630–31 (1962); Olsen v. Mapes, 333 F.3d 1199, 1204 n.3 (10th Cir. 2003)). “In

addition, it is well established in this circuit that a district court is not obligated to follow any



                                                   1
          Case 5:20-cv-03200-SAC Document 4 Filed 08/18/20 Page 2 of 2




particular procedures when dismissing an action without prejudice under Rule 41(b).” Young,

316 F. App’x at 771–72 (citations omitted).

       Plaintiff has failed to submit the initial partial filing fee or to object to the Court’s Order

within the allowed time. Therefore, Plaintiff should show good cause why this case should not

be dismissed without prejudice pursuant to Rule 41(b).

       IT IS THEREFORE ORDERED THAT Plaintiff is granted until September 1, 2020,

in which to show good cause, in writing, to the Honorable Sam A. Crow, United States District

Judge, why this action should not be dismissed without prejudice pursuant to Rule 41(b) for

failure to comply with court orders.

       IT IS SO ORDERED.

       Dated August 18, 2020, in Topeka, Kansas.

                                              s/ Sam A. Crow
                                              Sam A. Crow
                                              U.S. Senior District Judge




                                                 2
